In this suit the administrator of the Succession of Aliface Faulk, and the widow and children of the decedent, sue defendant on a policy, written by it, payable to the executors or administrators of the deceased, for the face amount of $2,000, and containing the double indemnity clause, the double indemnity being payable in the event *Page 548 
of the death of the insured from bodily injury, effected solely through external, violent, and accidental means.
The policy contains the same clauses, relative to suicide, as does the policy in the case of Rena Faulk v. Mutual Life Insurance Co. of New York (No. 25429) 107 So. 395,1 this day decided. The suit is on the double indemnity clause. The defenses are the same as those in the Rena Faulk Case, cited supra. This and the Rena Faulk Case were tried on the same evidence.
The trial resulted in a judgment in favor of plaintiffs; that is, in favor of the Succession of Faulk for the full amount of the double indemnity, with 5 per cent. per annum interest thereon from February 7, 1921, until paid, reserving to the widow and heirs of Faulk the right to recover from said succession whatever interest they may have in the proceeds of said policy.
The issues in the Rena Faulk Case and those in the present being identical, for the reasons assigned in the former case, the judgment herein appealed from is affirmed; appellant to pay the costs.
ROGERS, J., dissents.
1 Ante, p. 529.